DETAILED ACTION
Allowable Subject Matter


Claims 1-6, 8-13, 15-20 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites a wagon that is adjustable between an expanded configuration and a collapsed configuration, the wagon comprising: a frame, the frame having four sides, each side being formed by a pair of folding bar assemblies, the pair of folding bar assemblies of each side of the frame having opposite upper leg outer ends and opposite lower leg outer ends, the frame also having a vertically oriented pole at an intersection of the pair of folding bar assemblies of one side with the pair of folding bar assemblies of an adjacent transverse side, the upper leg outer end of each of the pair of folding bar assemblies being operatively connected to the vertically oriented pole, the lower leg outer end of each of the pair of folding bar assemblies being operatively slidingly connected to the vertically oriented pole, wherein when the wagon is in the expanded configuration, each of the lower leg outer ends of the pairs of folding bar assemblies has a first distance to each of the corresponding upper leg outer ends of the pairs of folding bar assemblies along the respective vertically oriented poles, wherein when the wagon is in the collapsed configuration, each of the lower leg outer ends of the pairs of folding bar assemblies has a second distance to each of the corresponding upper leg outer end of the pairs of folding bar assemblies along the respective vertically 
2.	 Claim 3 recites a wagon that is adjustable between an expanded configuration and a collapsed confiquration, the wagon comprising: a frame, the frame having four sides, each side being formed by a pair of folding bar assemblies, the pair of folding bar assemblies of each side of the frame having opposite upper leg outer ends and opposite lower leg outer ends, the frame also having a vertically oriented pole at an intersection of the pair of folding bar assemblies of one side with the pair of folding bar assemblies of an adjacent transverse side, the upper leg outer end of each of the pair of folding bar assemblies being operatively connected to the vertically oriented pole, the lower leq outer end of each of the pair of folding bar assemblies being operatively slidingly connected to the vertically oriented pole, wherein when the wagon is in the expanded configuration, each of the lower leg outer ends of the pairs of folding bar assemblies has a first distance to each of the corresponding upper leg outer ends of the pairs of folding bar assemblies along the respective vertically oriented poles, wherein 
corresponding upper leg outer end of the pairs of folding bar assemblies along the respective vertically oriented poles, the second distance of each of the respective upper and lower legs outer ends is greater than the first distance of each of the respective upper and lower legs outer ends; four wheels, each wheel being operatively attached to the frame adjacent to a bottom end portion the vertically oriented pole; a pliable liner that is connectable to the frame and that defines an open-top interior compartment of the wagon when the wagon is in the wagon's expanded configuration; and a tow handle operatively connected to the frame wherein the tow handle is connected to two of the vertically oriented poles via two connecting members, each of the connecting members has a first end portion that is pivotally connected to the frame adjacent to the bottom end portion of the respective vertically oriented poles and an opposite second end portion that is operatively pivotally connected to the tow handle.
3.	Claim 11 recites a wagon that is adjustable between an expanded configuration and a collapsed configuration, the wagon comprising: a frame, the frame having four sides, each side being formed by a pair of folding bar assemblies, the pair of folding bar assemblies of each side of the frame having opposite upper leg outer ends and opposite lower leg outer ends, the frame also having a vertically oriented pole at an intersection of the pair of folding bar assemblies of one side with the pair of folding bar assemblies of an adjacent transverse side, the upper leg outer end of each of the pair of folding bar assemblies being operatively connected to the vertically oriented pole, the lower leg outer end of each of the pair of folding bar assemblies being operatively .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614